DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Oren [38694] on 2/24/2021.


1.	(Currently Amended) A lighting device comprising:
	a main body including a first opening at a center;
	a light source member including a circuit board disposed on the main body and a plurality of light-emitting elements disposed on the circuit board; 
	a main cover disposed above the light source member and coupled to the main body; and
a third cover interposed between the light source member and the main cover, 
	wherein the circuit board includes at least one second opening which vertically overlaps the first opening and one or more first protrusions which protrudes from a side surface of the second opening toward an inside of the second opening, and 
	at least one light-emitting element is mounted on the first protrusion;
wherein the third cover includes: 
a light transmitter which faces the plurality of light-emitting elements, and includes a first hole formed at a center of the light transmitter;
a first lens portion disposed on an outer side of the light transmitter; 
a second lens portion disposed on an inner side of the light transmitter; and
a first fixing portion which fixes the first lens portion to the circuit board,
the light transmitter includes a first light transmission region disposed above the plurality of light-emitting elements and a connecting portion which connects the first light transmission region and the first lens portion, 
the first light transmission region is a flat region having a constant thickness, and
a thickness of the first lens portion is greater than a thickness of the first light transmission region,
the second lens portion includes a first region in which a thickness increases away from the light transmitter, and a second region in which a thickness decreases away from the first region of the second lens portion;
an interface between the first region and the second region of the second lens portion has a predetermined angle with respect to an upper surface of a first light-emitting element; and 
the first light-emitting element is a light-emitting element disposed to be closest to a center of the circuit board, and
wherein the predetermined angle has a range of 33º to 55º.

8-11.	(Cancelled)

12. 	(Currently Amended) The lighting device of claim 1, wherein the third cover includes 

Allowable Subject Matter
Claims 1-7, 12 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, a lighting device, and the third cover includes a second lens portion disposed at an inner side of the light transmitter; “the second lens portion includes a first a second region in which a thickness decreases away from the first region of the second lens portion;
an interface between the first region and the second region of the second lens portion has a predetermined angle with respect to an upper surface of a first light-emitting element; and 
the first light-emitting element is a light-emitting element disposed to be closest to a center of the circuit board, and wherein the predetermined angle has a range of 33º to 55”.
The references of record do not teach or suggest the aforementioned limitations, nor would it be obvious to modify those references to include such limitations.
Prior art Tsai (US 2014/0177224 A1) discloses a lighting device with a main body and circuit board and lens disposed on top of each other with overlapping openings. Prior art Wen (US 2010/0277926 A1) discloses a lens or cover shape with lens portions disposed on both sides, the lens with a center portion with constant thickness and outer ends with varying thickness.
However, prior art references Tsai and Wen do not disclose the particular shape of the second lens portion such that the interface between the two regions is between a range of 33 to 55 degrees from a light-emitting element, in combination with the rest of the claimed device.
	The remaining claims are allowed due to their dependence on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL CHIANG whose telephone number is (571)270-3811.  The examiner can normally be reached on M to F, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL CHIANG/Patent Examiner, Art Unit 2875                             

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875